Howard A. Zeller, J.
This is a proceeding brought pursuant to CPLR article 78, for a judgment “ enjoining Respondent and other Justices of the Peace in the State of New York and City Court in the State of New York, which do not carry the status of a Court of Record, from preventing the Petitioner, George Jemzura, from appearing as counsel without fees * * * for defendants, who may choose Petitioner as their choice of counsel ”.
With exceptions not here pertinent, no person may appear for anyone other than himself in any court or before any Magistrate of this State, or give legal advice to another, unless he has been licensed to practice as an attorney and counselor at law in this State. (Judiciary Law, art. 15.)
Petitioner is not an attorney at law.
The petition is hereby dismissed upon the merits with costs and disbursements.
A judgment may be submitted accordingly.